DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                                A.A.,

                              Appellant,

                                  v.

                                D.W.,

                              Appellee.


                           No. 2D20-234



                         September 3, 2021

Appeal from the Circuit Court for Hillsborough County; Cecelia
Moore Wilhite, Associate Senior Judge.

Allison M. Perry of Florida Appeals, P.A., Tampa, for Appellant.

No appearance for Appellee.


KHOUZAM, Judge.

     A.A., the Mother, timely appeals a final judgment of paternity.

Because the final judgment is internally inconsistent on its face, we
reverse and remand for the trial court to enter an amended final

judgment correcting the inconsistencies.

     D.W., the Father, filed a petition to determine paternity of the

parties' minor child. Both parties filed competing proposed

parenting plans. Following a hearing, the circuit court entered the

final judgment of paternity, which incorporated and attached a

parenting plan as well as a child support guidelines worksheet. The

Mother moved for rehearing, pointing out that the findings in the

final judgment conflicted with the incorporated parenting plan, but

the motion was denied. She then filed this appeal.

     As a threshold issue, we note that the Mother has not provided

a transcript of the final hearing. "[T]he failure to provide either a

transcript or proper substitute for one, such as a reconciliation of

the facts by the parties and trial court judge, is usually fatal."

Casella v. Casella, 569 So. 2d 848, 849 (Fla. 4th DCA 1990) (citing

Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla.

1979)). However, this principle does not control where reversible

error is apparent on the face of the judgment. Id.; see Soto v. Soto,

974 So. 2d 403, 404 (Fla. 2d DCA 2007) (acknowledging "that even


                                   2
where the appellant fails to provide a transcript, the absence of a

transcript does not preclude reversal where an error of law is

apparent on the face of the judgment" (quoting Chirino v.

Chirino, 710 So. 2d 696, 697 (Fla. 2d DCA 1998))). "Despite an

inadequate record, 'when the error appears on the face of the

judgment, it should be corrected.' " Bell v. Broch, 230 So. 3d 1252,

1254 (Fla. 4th DCA 2017) (quoting Larocka v. Larocka, 43 So. 3d

911, 913 (Fla. 5th DCA 2010)).

     Moreover, an internal inconsistency in a final judgment may

warrant reversal and remand for clarification. See Stokes v. Stokes,

210 So. 3d 242, 243 (Fla. 2d DCA 2017) (reversing and remanding

"for further proceedings for the trial court to enter an order that is

consistent throughout"); Couture v. Couture, 313 So. 3d 1206, 1206

(Fla. 1st DCA 2021) (reversing "[b]ecause the amended final

judgment is internally inconsistent on the award of timesharing");

Justice v. Justice, 80 So. 3d 405, 407 (Fla. 1st DCA 2012)

(remanding for entry of consistent timesharing order where final

judgment and incorporated parenting time schedule conflicted,

making the timesharing schedule unclear).


                                   3
     Here, the final judgment is internally inconsistent on its face

because the court's written findings set forth in the judgment

conflict with the incorporated parenting plan. The final judgment

states:

           The parties are awarded Shared Parental
     Responsibility for their minor child, with the Mother
     having ultimate decision making as it relates to decisions
     affecting the minor child's medical/health, as per the
     Court's final parenting plan attached hereto as Exhibit
     'A.' The parties shall practice that timesharing schedule
     going forward, as listed in the attached parenting plan,
     with the Respondent/Mother having majority timesharing
     with the subject minor child.

(Emphasis added.) The attached parenting plan, in contrast,

provides for equal timesharing and shared parental responsibility to

make major decisions regarding the child's healthcare, without

mentioning ultimate decision-making authority. The child support

guidelines worksheet attached to the final judgment also indicates

an equal timesharing arrangement. Accordingly, we must reverse

and remand for the trial court to clarify these inconsistencies and

enter an amended final judgment and parenting plan that are

consistent with each other. On remand, the trial court should also




                                  4
revisit the child support award to ensure that it is consistent with

the amended final judgment and parenting plan.

     Reversed and remanded with directions.




MORRIS, C.J., and LABRIT, J., Concur.


Opinion subject to revision prior to official publication.




                                   5